Citation Nr: 0807298	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  04-43 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from October 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
that denied service connection for chronic myelogenous 
leukemia, to include as due to Agent Orange.  

In September 2004 the veteran withdrew his request for a 
videoconference hearing before a Veterans Law Judge.

The Board notes that the RO styled the issue as entitlement 
to service connection for leukemia (also claimed as a blood 
disorder with fatigue).  However, the RO adjudicated this 
issue of service connection for chronic myelogenous leukemia.  
Therefore the Board will address that issue.  Any claim as to 
entitlement to service connection for a blood disorder (such 
as the references to polycythemia in the medical evidence) is 
not before the Board at this time and is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

The veteran's chronic myelogenous leukemia was not present 
during service or for many years thereafter, and was not 
caused by any incident of service including Agent Orange 
exposure.  


CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2003 which 
discussed specific evidence and the particular legal 
requirements applicable to the claim.  Through that notice, 
the VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notice provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
the RO has not provided the veteran notice regarding the 
assignment of a disability rating and an effective date, on 
these facts, such omission is harmless.  Because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty to notify prior to 
the readjudication in the November 2004 statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  As discussed fully 
below, absent competent evidence that the claimed chronic 
myelogenous leukemia was present in service or for many years 
thereafter, and absent any credible evidence of a nexus 
between any such current disorder and service, the Board 
finds that the record does not reflect even a prima facie 
case for service connection.  As such, VA has no obligation 
to obtain a medical opinion pursuant to § 5103A(d) and 38. 
C.F.R. § 3.159(c).  See Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); see also Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curium).  The appellant has not referred 
to any additional, unobtained, relevant evidence.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as leukemia, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran had active service from October 1970 to April 
1972.  His available service personnel records indicate that 
he was awarded decorations indicating Vietnam service.  

His service medical records do not show complaints, findings, 
or diagnoses of chronic myelogenous leukemia.  

There is no evidence of chronic myelogenous leukemia in the 
year after service, or for many years later.  The first post-
service evidence of any possible diagnosed leukemia is in 
January 2001, with the first actual diagnosis of chronic 
myelogenous leukemia in February 2001, decades after the 
veteran's separation from service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).     

A June 2000 treatment entry from J. S. Matthews, III, M.D., 
indicated that the veteran's white counts that were taken 
that day and that they were still elevated at about 14,000 
with slight increases in monocytes.  It was noted that the 
veteran had some pain in the low back area and some elevation 
in his liver functions that were not all that high.  The 
assessment was probable hepatitis.  

A June 2000 treatment report form Pee Dee Healthcare noted 
that the veteran was seen for evaluation of possible 
hepatitis A and that he had been previously seen at an 
emergency room and was diagnosed with a urinary tract 
infection.  It was reported that he had a white count of 
30,000 at that time.  As to an impression, it as noted that 
the veteran presented with mild abnormalities in liver 
function with a hepatitis A antibody which did not 
distinguish between acute and chronic hepatitis.  The 
examiner noted that such enzymes were only mildly abnormal 
and that he thought they should do an IGM, Hepatitis A viral 
antibody, to delineate whether there was evidence of acute 
infection, although he did not think such to be the case.  
The examiner also stated that the veteran did have microcytic 
indices and that he wanted to obtain records from a private 
physician to see what work-up the veteran had undergone.  

A January 2001 entry from Dr. Matthews noted that he talked 
to the veteran on the phone and told him that he had a high 
white count and that he needed to see a 
hemacologist/oncologist.  Dr. Matthews stated that he gave 
the veteran several different options as far as names.  It 
was reported that the veteran was aware that he might have 
some type of leukemia.  

A February 2001 consultation report from Carolina Health Care 
indicated that the veteran was referred for leukocytosis.  It 
was noted that he basically was asymptomatic with a review of 
his systems showing no dysphagia or weight changes.  The 
veteran reported that he periodically would have some sweats 
early in the morning, but that he felt they were due to the 
fact that his wife kept the temperature of the house at a 
high limit.  He indicated that he was having no adenopathy in 
the neck, arms, or groin.  It was also noted that the veteran 
had no shortness of breath, chest pain, abdominal pain, 
diarrhea, constipation, melena, hematochezia, hematuria, or 
skin changes.  The assessment was leukocytosis, microcytic 
indices, and some polycythemia in the past treated by a 
physician with phlebotomies.  As to a discussion, the 
examiner indicated that the veteran probably had a 
myeloproliferative disorder.  The examiner stated that the 
large categories of such were chronic myelogenous leukemia, 
agnogenic myeloid metaplasia, essential thrombocythemia, and 
polycythemia rubra vera.  

A February 2001 treatment entry from H. Stuart Maxwell, M.D., 
noted that the veteran had Philadelphia chromosome positive 
chronic myelogenous leukemia.  A March 2001 cancer clinic 
note from the Medical University of South Carolina, Hollings 
Cancer Center, indicated, as to an assessment, that the 
veteran was newly diagnosed with chronic myelogenous leukemia 
in the chronic phase.  

Subsequent private treatment records show treatment for 
chronic myelogenous leukemia on numerous occasions.  

For example, a February 2004 report from the Medical 
University of South Carolina Medical Center indicated that 
the veteran developed chronic myelogenous leukemia in 
February 2001.  The assessment was accelerated-phase chronic 
myelogenous leukemia while on 400 mg of Gleevac.  An April 
2005 oncology letter from the Medical University of South 
Carolina, Hollings Cancer Center, related an assessment of 
chronic myelogenous leukemia status post reduced intensity 
allogenic bone marrow unrelated transplant.  

Although exposure to Agent Orange is conceded due to the 
veteran's service in Vietnam, his current chronic myelogenous 
leukemia is not among the diseases listed as presumptively 
associated with Agent Orange exposure.  The Board notes that 
chronic lymphocytic leukemia is a listed disease, but not 
chronic myelogenous leukemia.  Thus, the veteran is not 
entitled to service connection on a presumptive basis due to 
Agent Orange exposure.  38 C.F.R. § 3.309(e).  The veteran 
may, nonetheless, establish service connection if the 
evidence shows that his current chronic myelogenous leukemia 
was, in fact, caused by exposure to Agent Orange or some 
other incident of service.  See Combee v. Brown, F.3d at 1039 
(Fed. Cir. 1994).  

The Board observes that the medical records do not suggest 
that the current myelogenous leukemia is related to the 
veteran's period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's present chronic myelogenous 
leukemia began many years after service, without relationship 
to service, to include any Agent Orange exposure.  

The veteran has alleged in statements and testimony that his 
current chronic myelogenous leukemia had its onset during his 
period of service, to include exposure to Agent Orange.  
However, the veteran, as a lay person, is not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the veteran's chronic myelogenous leukemia began many 
years after service and was not caused by any incident of 
service, including Agent Orange exposure.  The Board 
concludes that the veteran's chronic myelogenous leukemia was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for chronic myelogenous leukemia is 
denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


